

Exhibit 10.4

GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT (this “Guaranty”) is made as of April 15, 2009, by and
between XENI PATIENT ACCESS SOLUTIONS, INC., a Florida corporation
(“Guarantor”), and VICIS CAPITAL MASTER FUND, a sub-trust of Vicis Capital
Series Master Trust, a unit trust organized and existing under the laws of the
Cayman Islands (the “Lender”).
 
RECITALS
 
A.          Guarantor is either a direct or an indirect wholly-owned subsidiary
of MDwerks, Inc., a Delaware corporation (“MDwerks”).
 
B.           Pursuant to a Loan and Securities Purchase Agreement of even date
herewith by and between Lender, MDwerks, and Xeni Financial Services, Corp.
(together with MDwerks, the “Borrowers”), a Florida corporation (as amended or
modified from time to time, the “Loan Agreement”), the Borrowers borrowed up to
$3,200,000 from Lender (the “Loan”) evidenced by the issuance of a Senior
Secured Promissory Note in the form attached thereto (the “Note”).
 
C.          It is a condition precedent to the Loan that Guarantor execute and
deliver to Lender a guaranty in the form hereof. This is one of the Guaranty
Agreements referred to in the Loan Agreement.
 
AGREEMENTS
 
In consideration of the recitals and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Guarantor hereby
agrees with Lender as follows:
 
ARTICLE I
DEFINITIONS
 
When used in this Guaranty, capitalized terms shall have the meanings specified
in the Loan Agreement, the preamble, the recitals and as follows:
 
Event of Default. “Event of Default” shall have the meaning specified in the
Loan Agreement.
 
Guaranty. “Guaranty” shall mean this Guaranty, as the same shall be amended from
time to time in accordance with the terms hereof.
 
Law. “Law” shall mean any federal, state, local or other law, rule, regulation
or governmental requirement of any kind, and the rules, regulations,
interpretations and orders promulgated thereunder.
 
Obligations. “Obligations” shall mean (a) all obligations under the Note,
including, without limitation, all principal, interest, costs, expenses and
other amounts now or hereafter due under the Note (including, without
limitation, all principal amounts advanced thereunder before, on or after the
date hereof) and (b) all debts, liabilities, obligations, covenants and
agreements of the Borrowers or Guarantor arising from or contained in the
Transaction Documents.


Person. “Person” shall mean and include an individual, partnership, corporation,
trust, unincorporated association and any unit, department or agency of
government.

 

--------------------------------------------------------------------------------

 


ARTICLE II
THE GUARANTY
 
2.1         The Guaranty. Guarantor, for itself, its successors and assigns,
hereby unconditionally and absolutely guarantees to Lender the full and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of each of the Obligations. This is a guaranty of payment and
performance and not of collection.
 
2.2         Waivers and Consents.
 
(a)           Guarantor acknowledges that the obligations undertaken herein
involve the guaranty of obligations of a Person other than Guarantor and, in
full recognition of that fact, Guarantor consents and agrees that Lender may, to
the extent permitted under the Transaction Documents, at any time and from time
to time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof: (i) supplement, modify, amend, extend, renew,
accelerate or otherwise change the time for payment or the other terms of the
Obligations or any part thereof, including without limitation any decrease of
the principal amount thereof or the rate(s) of interest thereon; (ii)
supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Obligations or any part thereof, or any
of the Transaction Documents or any additional security or guaranties, or any
condition, covenant, default, remedy, right, representation or term thereof or
thereunder; (iii) accept new or additional instruments, documents or agreements
in exchange for or relative to any of the Transaction Documents or the
Obligations or any part thereof; (iv) accept partial payments on the
Obligations; (v) receive and hold additional security or guaranties for the
Obligations or any part thereof; (vi) release, reconvey, terminate, waive,
abandon, fail to perfect, subordinate, exchange, substitute, transfer and/or
enforce any security or guaranties, and apply any security and direct the order
or manner of sale thereof as Lender in its sole and absolute discretion may
determine; (vii) release any Person from any personal liability with respect to
the Obligations or any part thereof; (viii) settle, release on terms
satisfactory to Lender or by operation of applicable Law or otherwise, liquidate
or enforce any Obligations and any security or guaranty in any manner, consent
to the transfer of any security and bid and purchase at any sale; and/or (ix)
consent to the merger, change or any other restructuring or termination of the
corporate existence of a Borrower or any other Person, and correspondingly
restructure the Obligations, and any such merger, change, restructuring or
termination shall not affect the liability of Guarantor or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the Obligations.
 
(b)           Upon the occurrence and during the continuance of any Event of
Default, Lender may enforce this Guaranty independently of any other remedy,
guaranty or security Lender at any time may have or hold in connection with the
Obligations, and it shall not be necessary for Lender to marshal assets in favor
of a Borrower, any other guarantor of the Obligations or any other Person or to
proceed upon or against and/or exhaust any security or remedy before proceeding
to enforce this Guaranty. Guarantor expressly waives any right to require
Lender, upon the occurrence and during the continuance of an Event of Default,
to marshal assets in favor of a Borrower or any other Person or to proceed
against a Borrower or any other guarantor of the Obligations or any collateral
provided by any Person, and agrees that Lender may proceed against any obligor
and/or the collateral in such order as it shall determine in its sole and
absolute discretion. Lender may file a separate action or actions against
Guarantor, whether action is brought or prosecuted with respect to any security
or against any other Person, or whether any other Person is joined in any such
action or actions. Guarantor agrees that Lender and Borrowers may deal with each
other in connection with the Obligations or otherwise, or alter any contracts or
agreements now or hereafter existing between them, in any manner whatsoever, all
without in any way altering or affecting the security of this Guaranty.

 
- 2 -

--------------------------------------------------------------------------------

 
 
(c)           The rights of Lender hereunder shall be reinstated and revived,
and the enforceability of this Guaranty shall continue, with respect to any
amount at any time paid on account of the Obligations which thereafter shall be
required to be restored or returned by Lender upon the bankruptcy, insolvency or
reorganization of any Person, all as though such amount had not been paid. The
rights of Lender created or granted herein and the enforceability of this
Guaranty shall remain effective at all times to guarantee the full amount of all
the Obligations even though the Obligations, including any part thereof or any
other security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against Borrowers or any other guarantor of the
Obligations and whether or not any Borrower or any other guarantor of the
Obligations shall have any personal liability with respect thereto.
 
(d)           To the extent permitted by applicable law, Guarantor expressly
waives any and all defenses now or hereafter arising or asserted by reason of:
(i) any disability or other defense of any Borrower or any other guarantor for
the Obligations with respect to the Obligations (other than full payment and
performance of all of the Obligations); (ii) the unenforceability or invalidity
of any security for or guaranty of the Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the
Obligations; (iii) the cessation for any cause whatsoever of the liability of
any Borrower or any other guarantor of the Obligations (other than by reason of
the full payment and performance of all Obligations); (iv) any failure of Lender
to marshal assets in favor of any Borrower or any other Person; (v) any failure
of Lender to give notice of sale or other disposition of collateral to any
Borrower or any other Person liable for the Obligations or any defect in any
notice that may be given in connection with any sale or disposition of
collateral; (vi) any failure of Lender to comply with applicable Laws in
connection with the sale or other disposition of any collateral or other
security for any Obligation, including, without limitation, any failure of
Lender to conduct a commercially reasonable sale or other disposition of any
collateral or other security for any Obligation; (vii) any act or omission of
Lender or others that directly or indirectly results in or aids the discharge or
release of any Borrower or any other guarantor of the Obligations, or of any
security or guaranty therefor by operation of Law or otherwise; (viii) any
failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person; (ix) the election by Lender, in any
bankruptcy proceeding of any Person, of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code; (x) any extension of
credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code; (xi) any use of collateral under Section 363 of the United
States Bankruptcy Code; (xii) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any Person;
(xiii) the avoidance of any lien or security interest in favor of Lender for any
reason; (xiv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including without limitation any discharge of, or bar or
stay against collecting, all or any of the Obligations (or any interest thereon)
in or as a result of any such proceeding; or (xv) any action taken by Lender
that is authorized by this Section or any other provision of any Transaction
Document. Until all of the Obligations have been paid in full, Guarantor
expressly waives all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Obligations.
 
2.3           Condition of Borrowers. Guarantor represents and warrants to
Lender that it has established adequate means of obtaining from the Borrowers,
on a continuing basis, financial and other information pertaining to the
business, operations and condition (financial and otherwise) of any Borrower and
its assets and properties. Guarantor hereby expressly waives and relinquishes
any duty on the part of Lender (should any such duty exist) to disclose to
Guarantor any matter, fact or thing related to the business, operations or
condition (financial or otherwise) of any Borrower or its assets or properties,
whether now known or hereafter known by Lender during the life of this Guaranty.
With respect to any of the Obligations, Lender need not inquire into the powers
of any Borrower or agents acting or purporting to act on its behalf, and all
Obligations made or created in good faith reliance upon the professed exercise
of such powers shall be guaranteed hereby.

 
- 3 -

--------------------------------------------------------------------------------

 
 
2.4           Continuing Guaranty. This is a continuing guaranty and shall
remain in full force and effect as to all of the Obligations until all amounts
owing by Borrowers to Lender on the Obligations shall have been paid in full.
 
2.5            Subrogation; Subordination. Guarantor expressly subordinates and
postpones any claim for reimbursement, contribution, indemnity or subrogation
which Guarantor may have against a Borrower as a guarantor of the Obligations
and any other legal or equitable claim against a Borrower arising out of the
payment of the Obligations by Guarantor or from the proceeds of any collateral
for this Guaranty, until all amounts owing to Lender under the Obligations shall
have been paid in full. In furtherance, and not in limitation, of the foregoing
waiver, until all amounts owing to Lender under the Obligations shall have been
paid in full, Guarantor hereby agrees that no payment by Guarantor pursuant to
this Guaranty shall constitute Guarantor a creditor of Borrower. Until all
amounts owing to Lender under the Obligations shall have been paid in full,
Guarantor shall not seek any reimbursement from any Borrower in respect of
payments made by Guarantor in connection with this Guaranty, or in respect of
amounts realized by Lender in connection with any collateral for the
Obligations, and Guarantor expressly subordinates and postpones any right to
enforce any remedy that Lender now has or hereafter may have against any other
Person and waives the benefit of, or any right to participate in, any collateral
now or hereafter held by Lender. No claim which any Guarantor may have against
any other guarantor of any of the Obligations or against any Borrower, to the
extent not subordinated and postponed pursuant to this Section, shall be
enforced nor any payment accepted until the Obligations are paid in full.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF GUARANTOR
 
Guarantor hereby represents and warrants to Lender as follows:
 
3.1           Authorization. Guarantor is a corporation duly and validly
organized and existing under the laws of the State of Florida, has the corporate
power to own its owned assets and properties and to carry on its business, and
is duly licensed or qualified to do business in all jurisdictions in which
failure to do so would have a material adverse effect on its business or
financial condition. The making, execution, delivery and performance of this
Guaranty, and compliance with its terms, have been duly authorized by all
necessary corporate action of Guarantor.
 
3.2           Enforceability. This Guaranty is the legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
3.3           Absence of Conflicting Obligations. The making, execution,
delivery and performance of this Guaranty, and compliance with its terms, do not
violate any existing provision of Law; the articles of incorporation or bylaws
of Guarantor; or any material agreement or instrument to which Guarantor is a
party or by which it or any of its assets is bound, subject to the consent of
Lender being obtained.

 
- 4 -

--------------------------------------------------------------------------------

 

3.4           Consideration for Guaranty. Guarantor acknowledges and agrees with
Lender that but for the execution and delivery of this Guaranty by Guarantor,
Lender would not made the Loan to the Borrowers. Guarantor acknowledges and
agrees that the proceeds of the Loan will result in significant benefit to
Guarantor, which is either a direct or an indirect wholly-owned subsidiary of
MDwerks and or intended beneficiary of such proceeds.
 
ARTICLE IV
COVENANTS OF THE GUARANTOR
 
4.1           Actions by Guarantor. Guarantor shall not take or permit any act,
or omit to take any act, that would: (a) cause a Borrower to breach any of the
Obligations; (b) intentionally impair the ability of  a Borrower to perform any
of the Obligations; or (c) cause an Event of Default under the Loan Agreement.
 
4.2           Reporting Requirements. To the extent not disclosed by MDwerks in
reports required to be filed with the Commission pursuant to the Exchange Act,
Guarantor shall furnish, or cause to be furnished, to Lender such information
respecting the business, assets and financial condition of Guarantor as Lender
may reasonably request in writing.
 
ARTICLE V
MISCELLANEOUS
 
5.1           Expenses and Attorneys’ Fees. Guarantor shall pay all reasonable
fees and expenses incurred by Lender, including the reasonable, documented fees
of counsel, in connection with the protection or enforcement of its rights under
this Guaranty, including without limitation the protection and enforcement of
such rights in any bankruptcy, reorganization or insolvency proceeding involving
a Borrower or Guarantor, both before and after judgment.
 
5.2           Revocation. This is a continuing guaranty and shall remain in full
force and effect until Lender receives written notice of revocation signed by
Guarantor. Upon revocation by written notice, this Guaranty shall continue in
full force and effect as to all Obligations contracted for or incurred before
revocation, and as to them Lender shall have the rights provided by this
Guaranty as if no revocation had occurred. Any renewal, extension, or increase
in the interest rate(s) of any such Obligation, whether made before or after
revocation, shall constitute an Obligation contracted for or incurred before
revocation. Obligations contracted for or incurred before revocation shall also
include credit extended after revocation pursuant to commitments made before
revocation.
 
5.3           Assignability; Successors. Guarantor’s rights and liabilities
under this Guaranty are not assignable or delegable, in whole or in part,
without the prior written consent of Lender. The provisions of this Guaranty
shall be binding upon Guarantor, its successors and permitted assigns and shall
inure to the benefit of Lender, its successors and assigns.
 
5.4           Survival; Termination. All agreements, representations and
warranties made herein or in any document delivered pursuant to this Guaranty
shall survive the execution and delivery of this Guaranty and the delivery of
any such document. This Guaranty automatically shall terminate upon the
satisfaction of the Obligations, whether by a Borrower, Guarantor or any other
Person, and thereafter Guarantor shall have no further liability or obligations
hereunder. Upon the termination of this Guaranty, Lender shall execute and
deliver to Guarantor an acknowledgment of the termination of this Guaranty and a
release of Guarantor from all claims of any nature arising under this Guaranty.
 
5.5           Governing Law. This Guaranty and the documents issued pursuant to
this Guaranty shall be governed by, and construed and interpreted in accordance
with, the Laws of the State of New York applicable to contracts made and wholly
performed within such state.

 
- 5 -

--------------------------------------------------------------------------------

 
 
5.6           Execution; Headings. This Guaranty may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof. The article and section headings in this Guaranty are
inserted for convenience of reference only and shall not constitute a part
hereof.
 
5.7           Notices. All notices, requests and demands to or upon Lender or
Guarantor (to be delivered care of Borrowers) shall be delivered in the manner
set forth in Section 12.6 of the Loan Agreement.
 
5.8           Amendment. No amendment of this Guaranty shall be effective unless
in writing and signed by Guarantor and Lender.
 
5.9           Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Guaranty in such jurisdiction or affecting the
validity or enforceability of any provision in any other jurisdiction.
 
5.10         Taxes. If any transfer or documentary taxes, assessments or charges
levied by any governmental authority shall be payable by reason of the
execution, delivery or recording of this Guaranty, Guarantor shall pay all such
taxes, assessments and charges, including interest and penalties, and hereby
indemnifies Lender against any liability therefor.
 
5.11         WAIVER OF RIGHT TO JURY TRIAL. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF ANY CONTROVERSY THAT MAY ARISE
UNDER THIS GUARANTY.
 
5.12         SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.
 
 (a)           EACH OF THE PARTIES TO THIS GUARANTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED THE STATE AND COUNTY OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY. EACH OF THE PARTIES TO
THIS GUARANTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION THAT SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN ANY SUCH COURTS HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
 (b)           EACH OF THE PARTIES TO THIS GUARANTY HEREBY CONSENTS TO SERVICE
OF PROCESS BY NOTICE IN THE MANNER SPECIFIED IN SECTION 12.6 OF THE LOAN
AGREEMENT AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION SUCH PARTY MAY NOW OR HEREAFTER HAVE TO SERVICE OF PROCESS IN SUCH
MANNER.
 
[Signature page follows]

 
- 6 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the undersigned has executed this Guaranty as of the day and
year first above written.



 
XENI PATIENT ACCESS SOLUTIONS, INC.
  
 
By:  
  /s/ David M. Barnes
   
Name:  
David M. Barnes
   
Title:  
Chief Executive Officer



[Signature page to Guaranty Agreement - XPAS]


 
- 7 -

--------------------------------------------------------------------------------

 


ACCEPTANCE BY LENDER
 
This Guaranty Agreement by Xeni Patient Access Solutions, Inc. is accepted by
Vicis Capital Master Fund.



 
VICIS CAPITAL MASTER FUND
 
By:  Vicis Capital, LLC
 
 
By:  
  /s/ Chris Phillips
   
Name:  
Chris Phillips
   
Title:  
Managing Director


 
- 8 -

--------------------------------------------------------------------------------

 